Supplement to the Statement of Additional Information for the Lincoln Variable Insurance Products Trust Dated May 1, 2009 On Page 11, the sentence that reads “Each fund may invest up to 15% of its total assets in high yield bonds” is to be deleted from the first paragraph of the section entitled, “High Yield Fixed Income Securities.” On Page 43, the information for Columbia in the chart entitled “Other Accounts Managed with Performance-Based Advisory Fees” is to be deleted and replaced with the following: Adviser/Sub-Adviser and Portfolio Mangers Number of Accounts with Incentive Fees Total Assets Columbia (Christian K. Stadlinger, Jarl Ginsberg) 0 0 At the end of the section entitled “Ownership of Securities” and immediately before the section entitled “Investment Adviser and Sub-Advisers,” add the following: SEC rules require disclosure of information on an Independent Trustee and his or her immediate family’s ownership of securities of an investment adviser, sub-adviser or principal underwriter of the Fund.The following Independent Trustees reported to the Trust that they had owned the following such securities: Name of Director Name of Owners and Relationship to Trustee Company Title of Class Value of Securities Percent of Class Elizabeth S. Hager Dennis S. Hager, spouse of Trustee State Street Corporation (owns SSgA Funds Management, Inc.) Wells Fargo & Company (owns a controlling interest in Metropolitan West Capital Management LLC) Common stock Common stock *$8,686.76 *$10,599.26 Less than 1% Less than 1% Kenneth G. Stella Cynthia E. Stella Revocable Trust (spouse of Trustee) Bank of America Corporation(owns Columbia Management Advisors, LLC) Wells Fargo & Company (owns a controlling interest in Metropolitan West Capital Management LLC) Common stock Common stock **$6,687.82 **$8,027.79 Less than 1% Less than 1% Kenneth G. Stella Kenneth G. Stella Revocable Trust Wells Fargo & Company (owns a controlling interest in Metropolitan West Capital Management LLC) Senior notes, CPN 4.2%, due January 15, 2010, dated December 6, 2004 **$101,907.00 Less than 1% David H. Windley David H. Windley Bank of America Corporation (owns Columbia Management, Inc.) Wachovia Corporation(owns a controlling interest in Metropolitan West Capital Management LLC) Common stock Medium term senior notes CPN 5.5%, due May 1, 2013 (dated April 25, 2008) ***$6,493.00 ***$37,075.00 Less than 1% Less than 1% * The valuation date of the State Street Corporation common stock and Wells Fargo & Company common stock was October 1, 2009 when they were sold. ** The valuation date of the Bank of America Corporation common stock and the Wells Fargo & Company common stock was September 14, 2009 when they were sold.The valuation date of the Wells Fargo & Company senior notes was November 3, 2009 when they were sold. ***The valuation date of the Bank of America common stock was September 14, 2009 when it was sold, and the valuation date of the Wachovia notes was October 13, 2009 when they were sold. Each Independent Trustees indicated to the Trust that his or her acquisition of a sub-adviser’s securities was inadvertent, and each Trustee sold his or her entire position when the Trustee became aware of the issue. Each of Ms. Hager and Messrs. Stella and Windley are not an “interested person” (as that term is defined in the Investment Company Act of 1940) of LIAC, the investment adviser to the Trust.However, as a result of holding the above-noted positions, each of the Independent Trustees may have been an “interested person” (during the time period that he or she owned the above-noted securities) of various sub-advisers of the Trust. Ms. Hager may have been an “interested person” (during the time period when her spouse held the Wells Fargo stock) of Metropolitan West Capital Management, LLC, the sub-adviser to the LVIP Wells Fargo Intrinsic Value Fund. Ms. Hager may have been an “interested person” (during the time period that her spouse held the State Street stock) of SSgA Funds Management, Inc., the sub-adviser to the LVIP SSgA Bond Index Fund, LVIP SSgA International Index Fund, the LVIP SSgA S&P 500 Index Fund, the LVIP SSgA Small-Cap Index Fund, the LVIP SSgA Large Cap 100 Fund, the LVIP SSgA Small-Mid Cap 200 Fund, the LVIP SSgA Developed International 150 Fund, and the LVIP SSgA Emerging Markets 100 Fund. 700650/437 Funds 1 Mr. Stella may have been an “interested person” (during the time period that his spouse’s trust held the Bank of America common stock) of Columbia Management Advisors, LLC, the sub-adviser to the LVIP Columbia Value Opportunities Fund.Mr. Stella may have been an “interested person” (during the time period that his spouse’s trust held the Wells Fargo common stock or his trust held the Wells Fargo senior notes) of Metropolitan West Capital Management, LLC, the sub-adviser to the LVIP Wells Fargo Intrinsic Value Fund. Mr. Windley may have been an “interested person” (during the time period that he held the Bank of America stock) of Columbia Management Advisors, LLC, the sub-adviser to the LVIP Columbia Value Opportunities Fund.Mr. Windley may have been an “interested person” (during the time period that he held the Wachovia senior notes) of Metropolitan West Capital Management, LLC, the sub-adviser to the LVIP Wells Fargo Intrinsic Value Fund. In the section entitled “Portfolio Holdings Disclosure” beginning on Page 62, the fourth paragraph is to be deleted and replaced with the following: An officer of the Funds or the officer’s designees will post all of the holdings (e.g., underlying funds or investments) of each Lincoln Profile Fund and LVIP SSgA Rules-Based Funds to a website (lfg.com) no earlier than 25 calendar days after each quarter end and 25 calendar days after any material changes are made to the holdings of such Fund.At the time of this disclosure on the website, the portfolio holdings of these Funds will be deemed to be public. Changes regarding LVIP Wells Fargo Intrinsic Value Fund (formerly known as LVIP FI Equity-Income Fund): Effective October 1, 2009, Metropolitan West Capital Management, LLC replaced Pyramis Global Advisors, LLC as the sub-adviser for the LVIP FI Equity-Income Fund.Also on that date, the name of the LVIP FI Equity-Income Fund was changed to LVIP Wells Fargo Intrinsic Value Fund. In the sections entitled “Limitations on Futures and Options Transactions,“ “Indexed Securities” and “SEC Name Rule Requirement” on Page 16, references to “LVIP FI Equity-Income Fund” are to be deleted and replaced with “LVIP Wells Fargo Intrinsic Value Fund.” On Page 36 in the Sub-Adviser chart, the information regarding LVIP FI Equity-Income Fund is to be deleted and replaced with the following: Fund Sub-Adviser Annual Fee Rate Based on Average Daily Net Asset Value LVIP Wells Fargo Intrinsic Value Fund Metropolitan West Capital Management, LLC 610 Newport Center Dr., Ste. 1000 Newport Beach, CA 92660 0.40% on the first $250 million of the fund’s average daily net assets 0.35% of any excess of the fund’s average daily net assets over $750 million* On Page 39, the information regarding LVIP FI Equity-Income Fund is to be deleted and replaced with the following: Metropolitan West Capital Management, LLC (MetWest Capital) was founded in 1992 and is an SEC-registered asset management firm based in Newport Beach, California.MetWest is majority owned by Evergreen Investments, which is part of Wells Capital (the asset management division of Wells Fargo) and minority owned by its key professionals: Gary W. Lisenbee, Howard Gleicher, and Steven M. Borowski. On Page 41 in the section entitled, “Service marks,” the phrase “Fidelity Investments will be used with the LVIP FI Equity-Income Fund” is to be deleted and replaced with “Wells Fargo will be used with the LVIP Wells Fargo Intrinsic Value Fund”. In the “Other Accounts Managed Chart” beginning on Page 42, the information regarding Pyramis Global Advisors, LLC is to be deleted and replaced with the following: Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Adviser/Sub-Adviser and Portfolio Manager Number of Accounts Total Assets* in the Accounts Number of Accounts Total Assets* in the Accounts Number of Accounts Total Assets* in the Accounts Metropolitan West Capital Management, LLC 12 $4,487 5 $393 410 $5,713 *in millions of dollars In the “Other Accounts Managed with Performance-Based Advisory Fees Chart” beginning on Page 43, the information regarding Pyramis Global Advisors, LLC is to be deleted and replaced with the following: Sub-Adviser and Portfolio Managers Number of Accounts with Incentive Fees Total Assets Metropolitan West Capital Management, LLC (Howard Gleicher) 2 $43,000,000 700650/437 Funds 2 In the “Material Conflicts of Interest” section beginning on Page 44, the information regarding Pyramis Global Advisors, LLC and the LVIP FI Equity-Income Fund is to be deleted and replaced with the following: Metropolitan West Capital Management, LLC (“MetWest Capital”) (LVIP Wells Fargo Intrinsic Value Fund) Portfolio managers generally face two types of conflicts of interest: (1) conflicts between and among the interests of the various accounts they manage, and (2) conflicts between the interests of the accounts they manage and their own personal interests. The policies of MetWest Capital require that portfolio managers treat all accounts they manage equitably and fairly in the face of such real or potential conflicts. The management of multiple Funds and other accounts may require the portfolio manager to devote less than all of his or her time to a Fund, particularly if the Funds and accounts have different objectives, benchmarks and time horizons. The portfolio manager may also be required to allocate his or her investment ideas across multiple Funds and accounts. In addition, if a portfolio manager identifies a limited investment opportunity, such as an initial public offering that may be suitable for more than one Fund or other account, a Fund may not be able to take full advantage of that opportunity due to an allocation of that investment across all eligible Funds and accounts. Further, security purchase and sale orders for multiple accounts often are aggregated for purpose of execution.
